                                                                             FILED
                                                                          IN CLERK'S OFRCE
                                                                     US districtcourt E D N Y
UNITED STATES DISTRICT COURT                                                       .
EASTERN DISTRICT OF NEW YORK                                         ★ SEP 1*6 2019 ir
                                                       X

KENYETTA RUSSELL,                                                    BROOKLYN OFFICE

                                   Plaintiff,

                      - against-                           MEMORANDUM AND ORDER
                                                           l:19-CV-05063(AMD)(JO)
CENTRAL INTELLIGENCE AGENCY,
VICTORIA JONES,DONALD TRUMP,AND
GEORGE AMEDORE,

                                   Defendants.
                                                       X
ANN M.DONNELLY,United States District Judge:

        On August 28, 2018, the plaintiff, Kenyatta Russell, commenced this pro se action

against the Central Intelligence Agency, Victoria Jones, President Donald Trump,and New York

Senator George Amedore. (ECF No. 1.) The plaintiffs request to proceed informa pauperis

under 28 U.S.C. § 1915(ECF No. 2)is granted solely for the purpose of this order. Forthe

reasons that follow, the plaintiffs complaint is dismissed without prejudice.

                                         BACKGROUND


       The plaintiffs lawsuit is premised on her claim that she was "illegally" placed under

"some type of guardianship" when she sought help from the White House and Senator George

Amedore for "trouble with [her] neighbors and a man named Deric Freedom Brown." (ECF No.

1 at 5, 6, 9.) The plaintiffs alleged guardian, Victoria Jones, has "psychologically terrorized"

her by making mean-spirited comments, calling the police, and stealing. {Id. at 8-9.) The

plaintiff also claims that "[pjeople were ... told not to speak to [her] in English on [her] trip to

Montreal," and "[her] trip to England was intentionally made rough on purpose[,]" possibly

because of Ms. Jones's "connections to the Marines or other military." {Id. at 8.) She seeks $2

million in damages. {Id. at 11.)
                                   STANDARD OF REVIEW

        A federal court must "liberally construe[]" pleadings by pro se parties, and interpret their

complaints to raise the strongest arguments they suggest. Erickson v. Pardus,551 U.S. 89,94

(2007). Nevertheless, a complaint still must plead "enough facts to state a claim to relief that is

plausible on its face." Bell Atlantic Corp. v. Twombly,550 U.S. 544, 570(2007). A claim is

plausible on its face if it "allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Ashcroft v. Iqbal,556 U.S. 662,678 (2009). While "detailed

factual allegations" are not required,"[a] pleading that offers 'labels and conclusions' or 'a

formulaic recitation of the elements of a cause of action will not do.'" Id. (quoting Twombly,

550 U.S. at 555).

        A district court must dismiss an informa pauperis action when the action "(i) is frivolous

or malicious;(ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary

relief against a defendant who is immune from such relief." 28 U.S.C. § 1915(e)(2)(B). An

action "is frivolous when either:(1)the factual contentions are clearly baseless, such as when

allegations are the product of delusion or fantasy; or(2)the claim is based on an indisputably

meritless legal theory." Livingston v. Adirondack Beverage Co., 141 F.3d 434,437(2d Cir.

1998)(internal quotation marks and citation omitted).

                                          DISCUSSION


        The plaintiffseems to be claiming that she was improperly placed in guardianship, and

that Victoria Jones, presumably her guardian, has caused her emotional distress, and that

unnamed people are insulting her and have recorded her without her permission. The complaint,

which names the CIA, Donald Trump, and others, does not state a plausible claim under any

standard. See Denton v. Hernandez, 504 U.S. 25, 32-33(1992)("[A]finding offactual
frivolousness is appropriate when the facts alleged rise to the level of the irrational or the wholly

incredible"). Thus, the complaint is dismissed for failure to state a claim.

        Given the allegations about guardianship, the complaint raises the issue of the plaintiffs

competence. Therefore, I dismiss the plaintiffs claim without prejudice. Compare Muggins v.

Devane &. Grader, 2014 WL 3971803, at *3(E.D.N.Y. June 30, 2015)(dismissingpro se

complaint with prejudice because amendment would be futile), with Berries v. N.Y.C. Hous.

Autk, 564 F.3d 130, 135 (2d Cir. 2009)(finding that even if"it is clear that no substantial claim

could be asserted on behalf of the [plaintiff]," a district court"may dismiss the complaint, but

without prejudice" when a plaintiff may be considered incompetent).

                                            CONCLUSION


        The plaintiffs complaint, filed informa pauperis, is dismissed without prejudice under

28 U.S.C. § 1915(e)(2)(B). The Court encourages the plaintiff to make an appointment with the

Federal Pro Se Legal Assistance Project which provides limited representation to pro se litigants

in this district' The Court certifies under 28 U.S.C. § 1915(a)(3)that any appeal from this order

would not be taken in good faith and therefore informa pauperis status is denied for the purpose

of an appeal. Coppedge v. United States, 369 U.S. 438,444-45 (1962). The Clerk of Court is

respectfully directed to enter judgment and close this action.

SO ORDERED.




                                                            s/Ann M. Donnelly
                                                         Ann M. Donnelly
                                                         United States District Judge

Dated: Brooklyn, New York
       September 17, 2019

' The Clerk of Court will mail a copy ofthe Pro Se Legal Assistance Project flyer attached to this Order
to the plaintilT.

                                                    3
Federal Pro Se Legal
Assistance Project
The Federal Pro Se Legal Assistance Project (the "Project") is a free service offered by the
City Bar Justice Center of the New York City Bar Association. The Project provides free in
formation, advice, and limited-scope legal assistance to non-incarcerated, pro se litigants in
the Eastern District of New York. The Project staff work for the City Bar Justice Center, not
for the United States District Court.


Services We Can Provide:
        •   Explain federal court procedures and rules involved in your case.
        •   Provide brief legal counseling.
        •   Advise you about potential federal claims prior to filing suit,
        t   Review draft pleadings and correspondence with the court,
        •   Give referrals to legal, governmental and social services.

What does "Limited-Scope" Mean?
"Limited-scope" legal assistance means that even though the Project attorney may provide
you information, advice, and some legal assistance, she will not be the lawyer representing
you on your case. You will still act as your own lawyer unless you retain a lawyer on your
own.



Appointments and Hours
The Project attorney meets with pro se litigants by appointment. Our office is located on the
ground floor ofthe Brooklyn courthouse for the Astern District ofNew York in Room N-
108.


Appointments are available Monday through Thursday.

To schedule an appointment please call 212-382-4729 or stop by the office. We make every
effort to return calls within two business days.


Cat Itaya, Esq.               Federal Pro Se Legal Assistance Project
Project Director              do U.S. District Court, EDNY
Tel: 212-382-4729             225 Cadman Plaza East
                                                                          CITY BAR
David Preciado
                             Brooklyn, NY 11201                           JUSTICE
                             (212)382-4729
Project Coordinator           www.citvbariusticecenter.org                CENTER
Tel: 212-382-4743
